Citation Nr: 0511699	
Decision Date: 04/26/05    Archive Date: 05/03/05

DOCKET NO.  98-11 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
ankle injury.

2.  Entitlement to service connection for a skin disorder, to 
include psoriasis. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1975 to January 
1977.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from an April 1997 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office in New York, New York (RO).

The issue of entitlement to service connection for a skin 
disorder, to include psoriasis, will be discussed in the 
Remand section of this decision.  This appeal is remanded to 
the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

A left ankle condition is not shown to be related to the 
veteran's military service or to any incident therein.


CONCLUSION OF LAW

A left ankle condition was not incurred in or aggravated by 
active military duty, nor may arthritis of the left ankle be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, a VCAA notice letters dated 
in May 2001 and December 2003 were sent to the veteran 
informing him that VA would obtain all service personnel and 
service medical records, VA medical records, and any other 
medical records about which the veteran notified them.  The 
veteran was advised that it was his responsibility to either 
send medical treatment records from his private physician 
regarding treatment for his claimed disabilities, or to 
provide a properly executed release so that VA could request 
the records on his behalf.  The duty to notify the veteran of 
necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.  Id.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the appellant's 
service department medical records are on file, as are his VA 
treatment records.  The veteran was afforded a VA examination 
in December 1997, and although a nexus opinion was not 
provided, the Board notes that in this case, an examination 
with a nexus opinion is not required under the provisions of 
38 C.F.R. § 3.159(c)(4).  The veteran was asked to advise VA 
if there was any other information or evidence he considered 
relevant to his claim so that VA could help him by getting 
that evidence.  He was also advised what evidence VA had 
requested, and notified in a statement of the case and two 
supplemental statements of the case what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received.  Thus, VA's duty to assist has been 
fulfilled.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.

Service connection may be granted for any disability 
resulting from injury incurred or disease contracted in the 
line of duty, or for aggravation in service of a pre-existing 
injury or disease.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Moreover, in the case of arthritis, service 
connection may be granted if such disease is manifested in 
service, or manifested to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran testified before a hearing officer in June 2000, 
and before the Board in October 2004, that an incident took 
place in service, which caused him to injure his left ankle.  
The veteran testified that at least two fellow soldiers put a 
drug into his beverage while he was in the bathroom.  He 
testified that, after drinking it, he became disoriented, and 
in his attempts to return to his barracks, he fell several 
times, injuring his left ankle.  The veteran testified that 
this incident occurred in the fall of 1976.  There is a 
notation in the veteran's service medical records, dated in 
November 1976, which indicates that the veteran tested 
positive for a controlled drug, that he then "denies all 
abuse," and that the assessment of the veteran's condition 
was "inconclusive."  The veteran testified that he sought 
medical treatment for his left ankle and that he was put on a 
medical profile of light duty after the incident.  He also 
testified that he was brought up on Article 15 charges, but 
after his fellow soldiers admitted what they did regarding 
his drink, the proceeding was dropped.

With the exception of the November 1976 notation regarding 
the veteran testing positive for a controlled substance, 
service medical records are silent as to any incident or 
injury incurred in the autumn of 1976.  Further, the 
veteran's separation examination report, dated in December 
1976, reveals a normal clinical evaluation regarding his feet 
and lower extremities.  His contemporaneous report of medical 
history shows that he did not indicate a history of any foot 
or ankle condition.

There is no medical evidence to support the claim of a 
current left ankle condition.  National Guard service medical 
records show that the veteran indicated no history of "foot 
trouble" in January 1987.  The report of medical examination 
from January 1987 also shows a normal clinical evaluation 
regarding the veteran's feet and lower extremities, to 
include a handwritten notation, "no complaints."  
Additionally, a private treatment notation regarding a left 
knee condition, dated in October 1994, indicates that the 
veteran reported "intermittent discomfort in his hands and 
ankles," but that they had not been warm, red or swollen, 
and had not been "a persistent problem."  There was no 
diagnosis of the left ankle, and no treatment prescribed.

A VA examination conducted in December 1997, found diagnosed 
a chronic left ankle strain secondary to a knee inversion 
sprain, with no functional disability.  X-rays at that time 
indicated degenerative changes at the ankle mortise and a 
small posterior calcaneal spur.

In order to prevail on the merits of a claim for service 
connection, three elements must be present:  (1) medical 
evidence of a current disability; (2) medical evidence or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of an injury or disease; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

As discussed above, there is no showing of any treatment for 
an ankle injury in service.  Although degenerative changes in 
the left ankle are shown by the current medical evidence of 
record, this was not within the year subsequent to service 
discharge and the current left ankle disorder has not been 
shown by the medical evidence of record to be related to the 
veteran's military service.  Consequently, service connection 
for a left ankle disorder is not warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a left ankle injury, residuals of, is 
denied.


REMAND

The Board remands this claim to ensure full and complete 
compliance with the enhanced duty to assist provisions 
enacted by the VCAA and for further and complete development 
of the evidence to assist in a thorough evaluation of all 
material facts when issuing a decision on the merits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
Specifically, the Board observes that the RO sent development 
letters to the veteran in May 2001 and December 2003, which 
notified the veteran of what evidence is necessary in order 
to sustain his claims of entitlement to service connection, 
and the respective responsibilities for obtaining that 
evidence, in accordance with the VCAA.  However, the Board 
also observes that the RO has not obtained, or made all 
reasonable efforts to obtain, that evidence for which it is 
responsible.

The law provides that service connection may be established 
for chronic disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The veteran claimed that he experienced another skin 
condition, paronychia, while in service, which began under 
his fingernails, and that his claimed psoriasis had its onset 
as either an extension of, or was caused by the paronychia, 
which then, over time, appeared to spread to his hands and 
then the rest of his body.  Service medical records show that 
the veteran was treated for paronychia of the right ring 
finger, ulnar aspect, by an incision and drainage in February 
1975.  An April 1975 treatment note also indicates that the 
veteran was treated for a "big blister" on his right thumb.  
Recently dated private medical records show a diagnosis of 
psoriasis.  However, there has been no medical opinion 
obtained as to the etiology of the psoriasis shown, or to 
whether the current skin condition is related to or caused by 
the paronychia, which manifested in active service.

Accordingly, this case is remanded for the following action:

1.  The RO must schedule the veteran for a 
VA examination to determine the etiology 
of any skin disorder, to include 
psoriasis, found.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  Following a review of the 
service and post service medical records, 
the examiner must state whether any 
diagnosed skin disorder, to include 
psoriasis if found, is related to his 
military service.  If the examiner cannot 
provide the above requested opinion 
without resort to speculation, it should 
be so stated.  A complete rationale for 
all opinions should be provided.  The 
report prepared should be typed.

2.  The RO must notify the veteran that it 
is his responsibility to cooperate, in any 
way that will facilitate the RO's efforts 
in developing this claim, to include 
providing information as to medical 
treatment and reporting for any 
examination if requested.  38 C.F.R. 
§§ 3.158, 3.655 (2004) (failure to 
cooperate could result in adverse action 
on his claim).  In the event that the 
veteran does not report for any 
examination scheduled, documentation must 
be obtained that shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required medical opinion to ensure 
that they are responsive to and in 
complete compliance with the directives of 
this remand.  If they are not, the RO 
should implement corrective procedures at 
once.  The Board errs as a matter of law 
when it fails to ensure compliance, and 
further remand will be mandated.  Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim should be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the claim should 
be returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he 


may present additional evidence or argument while the case is 
in remand status at the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


